IN THE COURT OF APPEALS OF IOWA

                                    No. 16-1995
                              Filed January 25, 2017


IN THE INTEREST OF C.L.,
Minor Child,

S.L., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Louise M. Jacobs,

District Associate Judge.



       A mother appeals from the order terminating her parental rights.

AFFIRMED.




       Jacob L. Mason of JL Mason Law, P.L.L.C., Ankeny, for appellant mother.

       Thomas J. Miller, Attorney General, and David M. Van Compernolle,

Assistant Attorney General, for appellee State.

       Nicole Garbis Nolan of the Youth Law Center, Des Moines, attorney and

guardian ad litem for minor child.




       Considered by Vogel, P.J., and Tabor and Mullins, JJ.
                                            2


MULLINS, Judge.

       A mother appeals the juvenile court’s order terminating her parental rights

to her child, C.L., born in March 2016.1 She argues (1) the State failed to prove

the statutory grounds for termination by clear and convincing evidence,

(2) termination is not in the child’s best interests, (3) the court should have

granted her an additional six months to work toward reunification with her child,

and (4) an exception to termination exists because the child is placed in his

maternal aunt’s care.

       We review termination-of-parental-rights proceedings de novo.                In re

M.W., 876 N.W.2d 212, 219 (Iowa 2016). “We are not bound by the juvenile

court’s findings of fact, but we do give them weight, especially in assessing the

credibility of witnesses.” Id. (quoting In re A.M., 843 N.W.2d 100, 110 (Iowa

2014)). Our primary consideration is the best interests of the child. In re J.E.,

723 N.W.2d 793, 798 (Iowa 2006).

       The mother has a lengthy history of substance-abuse issues. Both the

mother and the child in this case tested positive for methamphetamine at the time

of the child’s birth. Less than two weeks later, the mother consented to the

child’s removal from her custody due to her arrest for a probation violation and

new federal drug charges. The child was released from the hospital after his

birth to the care of his maternal aunt, and he has lived with her since that time.

The child is thriving in his aunt’s care where he is placed with his half-brother.

The aunt is ready, willing, and able to adopt this child.


1
 The father voluntarily consented to the termination of his parental rights. He does not
appeal.
                                          3


       Since our ruling affirming the termination of the mother’s parental rights to

her oldest child in In re C.L., No. 16-1410, 2016 WL 6396069, at *1 (Iowa Ct.

App. Oct. 26, 2016), the mother has pled guilty to federal criminal charges for

possession with intent to distribute methamphetamine and is in federal custody

awaiting sentencing. She faces up to twenty years in federal prison.

       The record shows the circumstances that led to the termination of the

mother’s parental rights to her oldest child are the same or similar to the

circumstances in the case before us. Based upon our de novo review of the

record, termination of the mother’s parental rights is in this child’s best interests.

As we determined in In re C.L., 2016 WL 63960669, at *1, the mother’s request

to establish a guardianship for the child with his maternal aunt will likely not

provide the child with the stability and permanency he deserves. See In re C.K.,

558 N.W.2d 170, 174 (Iowa 1997) (“An appropriate determination to terminate a

parent-child relationship is not to be countermanded by the ability and willingness

of a family relative to take the child.”); see also In re C.S., 776 N.W.2d 297, 300

(Iowa Ct. App. 2009) (“[A]t some point, the rights and needs of the child[] rise

above the rights and needs of the parent.”).

       Accordingly, we affirm the juvenile court’s order terminating the mother’s

parental rights without further opinion, pursuant to Iowa Court Rule 21.26(1)(a),

(d), and (e).

       AFFIRMED.